Citation Nr: 0313303	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-17 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation (DIC) in the amount of 
$5,850, to include the issue of whether the overpayment was 
properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had over 23 years of active service, including 
from June 1951 to March 1970.  He died on December [redacted]
, 1988.  
The appellant is a former spouse of the deceased veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the 
Committee on Waivers and Compromises (COWC) at the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to a waiver of the 
overpayment.  

In a March 2001 decision, the Board denied the appellant's 
claim for a waiver of the recovery of an overpayment of DIC 
benefits, in the calculated amount of $5,850.  The appellant 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an August 2002 single-judge 
decision, the April 2001 Board decision was vacated and the 
case was remanded to the Board for readjudication for a 
discussion of the notice provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In a 
September 2002 Order, the Court entered judgment and remanded 
the case back to the Board for disposition consistent with 
the single-judge decision and the VCAA.


REMAND

As noted in the single-judge decision, which was finalized by 
the Court's order, a remand in this case is required to 
comply with the notice and duty to assist provisions 
contained in the VCAA.  VA issued regulations to implement 
the VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate her claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)).  Further, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate her 
claim, although the ultimate responsibility for furnishing 
evidence rests with the claimant.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the Board finds that VA's redefined duties to 
notify and assist a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issues addressed in this 
remand.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  As such, the RO must provide 
the appellant with such information, as required by law.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)).  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time without compliance 
with the notice provisions of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In addition, a remand to the 
RO also is required for the reasons described below.

Preliminary review of the evidentiary record in this case 
indicates that the overpayment at issue appears to have 
resulted from the retroactive termination of DIC benefits to 
the appellant, after she reported that she and the veteran 
were divorced in 1975.  

The evidence of record shows that the veteran died in 
December 1988.  In January 1989, the RO received a copy of 
the veteran's death certificate, which revealed that at the 
time of his death the veteran was divorced and had no 
surviving spouse.

In January 1989 the RO received a copy of VA Form 40-4956, 
Record of Interment, which listed the veteran's daughter as 
next of kin.  In a March 1989 rating decision, the RO 
established entitlement to service connection for the cause 
of the veteran's death and to Dependents' Educational 
Assistance benefits.  In April 1999, the RO awarded the 
appellant entitlement to DIC benefits and notified her that 
payments were based upon her status as a surviving spouse 
with no dependents.

In July 1999, the appellant sent a letter and an amended 
application for DIC benefits, informing the RO of her divorce 
from the veteran in 1975 and submitting a copy of the divorce 
decree.  Subsequently, the appellant's DIC award was 
retroactively discontinued creating an overpayment in the 
amount of $5,850.

The RO construed a November 1999 letter from the appellant as 
a request for entitlement to waiver of recovery of the 
assessed overpayment in the amount of $5,850.  In December 
1999, the COWC denied entitlement to a waiver of the 
overpayment.

The Board further notes that the February 2003 informal 
hearing presentation from the appellant's representative may 
be construed as raising the issue of whether the assessed 
overpayment was properly created.  The appellant's 
representative, in essence, claims at the time of the initial 
award of DIC benefits VA was fully aware that the veteran was 
divorced and had no spouse as reflected on the veteran's 
certificate of death and that the veteran's daughter had 
filed an application for burial benefits as the veteran's 
next of kin.  The appellant's representative, in essence, 
claims the overpayment occurred because of VA administrative 
error.  In this regard, the RO has not yet addressed the 
issue of administrative error.  The Court has held that when 
the validity of a debt is challenged, a threshold 
determination must be made on that question prior to a 
decision on waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute 
the amount or existence of a debt, which is a right that may 
be exercised separately from a request for waiver or at the 
same time.  See 38 C.F.R. 
§ 1.911(c)(1) (2002); see also VAOPGCPREC 6-98.  The 
propriety and amount of the overpayment at issue are matters 
that are integral to a waiver determination.  See Schaper, 1 
Vet. App. at 434.  As such, the Board believes that further 
action by the RO to determine whether the creation of the 
debt at issue was proper is needed prior to further appellate 
consideration.

In particular, the Board observes that the December 1999 COWC 
decision reflects that the "claimant is an ex-spouse who was 
receiving dependency and indemnity compensation benefits in 
error."  Moreover, except for a VA Form 21-8947 dated in 
September 1999, the claims file does not appear to have a 
copy of the letter notifying the appellant of the termination 
of her DIC benefits due to her 1975 divorce from the veteran, 
creating the overpayment, or of the letter to the appellant 
indicating the amount of the overpayment incurred nor is 
there an audit in the claims file.

The Board observes that the contentions raised on appeal and 
a determination of whether the creation of the debt at issue 
was proper are so closely tied together with each other and 
the issue of whether the waiver request should be granted, 
and in what amount, cannot be rendered until a decision on 
whether the debt was properly created has been rendered, and 
thus are "inextricably intertwined."  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The Board must 
therefore defer action on the issue of whether the waiver 
request should be granted at this time.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should obtain copies of all 
available records related to the matter 
on appeal to include copies of the 
letters to the appellant notifying her of 
the termination of her DIC benefits due 
to her 1975 divorce from the veteran, 
creating the overpayment, and the amount 
of the overpayment incurred and her right 
to request a waiver of the overpayment.  
The RO should document the efforts to 
obtain these records.  All relevant 
information received should be added to 
the claims file.

2.  The RO should set forth in the record 
a written paid and due audit of the 
appellant's DIC benefits account for the 
period of the overpayment.  This audit 
should reflect, on a month-by-month 
basis, the amounts actually paid to the 
appellant.  A copy of the written audit 
should be inserted into the claims file 
and another provided to the appellant.

3.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

4.  The RO should then adjudicate the 
issue of whether the overpayment of DIC 
benefits at issue was properly created, 
including consideration of whether the 
overpayment was due to sole VA 
administrative error, and the amount of 
such overpayment.  A comprehensive 
explanation of the RO's reasons and bases 
for that decision should be prepared and 
incorporated into the claims folder.  The 
RO should set forth the laws and 
regulations which establish the basis for 
the creation of the overpayment.  If it 
is determined that any or all of the 
overpayment at issue was improperly 
created, award action should be taken to 
rectify the error.  In any case, if is 
determined that the overpayment was 
properly created, the RO should furnish 
the appellant and her representative 
notification of appellate rights.  If the 
appellant files a timely notice of 
disagreement, she and her representative 
should be provided with a statement of 
the case as required by 38 U.S.C.A. § 
7105(d) (West 2002) as to this issue, 
with citations to the controlling law and 
regulations, including, but not limited 
to 38 U.S.C.A. § 5112 (West 2002) and 
38 C.F.R. § 3.500 (2002), and afforded 
the opportunity to file a substantive 
appeal. 

5.  Thereafter, if an overpayment is 
found to have been properly created, the 
appellant and her representative should 
be allowed an opportunity to submit 
additional evidence pertinent to her 
request for waiver of recovery of the 
assessed overpayment, including a 
complete financial status report, citing 
all current income, expenses, and assets.

6.  After the actions requested in 1 
through 5 above have been completed to 
the extent possible, as well as any other 
action deemed necessary, the case should 
be referred to the COWC to review the 
record and reconsider the appellant's 
request for waiver, including any 
additional evidence obtained by the RO on 
remand.  A formal, written record of the 
COWC's decision, including an analysis of 
the various elements to be considered, 
should be prepared and placed in the 
claims file.  A supplemental statement of 
the case is not the appropriate means for 
accomplishing this task, under proper 
appellate guidelines.

7.  If the COWC's determination remains 
unfavorable to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case, which 
sets forth and considers all of the 
applicable legal criteria pertinent to 
this appeal, including 38 C.F.R. §§ 1.963 
and 1.965 (2002).  This document should 
further reflect detailed reasons and 
bases for the decision reached.  When the 
above development has been completed, the 
appellant and her representative should 
be afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant and her representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




